Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to the applicant’s arguments 
The previous rejection is withdrawn. During the course of a new search a new rejection is made herein.  The applicant’s arguments are now moot in view of the new rejection of the claims.  
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

Claims 1-2 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2016/0152129 A1 to West that was filed in 2013 (hereinafter “West”) and in view of US. Patent No.: US9605606B2 to Dufford and in view of U.S. Patent No.: 8,155,814 B2 to Tamai et al. that was filed in 2007. 
West discloses “1.    A computing device-implemented method comprising:
receiving information representative of 
an environment forward of a travelling vehicle that includes an alternative fuel propulsion system;  (See paragraph 86-87 and claims 109 where the vehicle has a first traction motor and a second traction motor and an engine in FIG. 3c; see paragraph 86 where the regeneration occurs when the vehicle is moving downhill)
West is silent but Dufford teaches “receiving information representative of 
a vehicle performance measure;”  (see paragraph 44-45) 
 “receiving information representative of 
a position of an accelerator pedal of the vehicle; and	(see paragraph 86-87 where the braking request can be received from the brake or the acceleration pedal to select a mode of driving)”. 
    PNG
    media_image1.png
    977
    974
    media_image1.png
    Greyscale

“.. the received information representative of the position of the accelerator pedal representing a travel percentage of the accelerator pedal; and” (see col. 7, lines 54 to 67 and col. 8, lines 12-60; The engagement levels of the brake pedal 112 and the accelerator pedal 113 correspond to levels of relative engagement from Zero to one hundred percent. )”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosure to combine the disclosure of West and the teachings of TAMAI since TAMAI teaches that a regeneration braking can be provided by controlling the torque machine to brake the vehicle and then this reaeration is disabled when the speed of the vehicle is less than a first threshold and a second threshold when the braking is continuously engaged. This can provide a power saving that is a smoother operation for an improved comfort.    See claims 1-16 and the abstract of Tamai. 

West discloses “determining a battery regeneration profile to send to an electric motor of the alternative fuel propulsion system of the vehicle from the received information representative of the position of a pedal, (see paragraph 86-87 where the braking request can be received from the brake or the acceleration pedal to select a mode of  
    PNG
    media_image2.png
    938
    678
    media_image2.png
    Greyscale

 the received information representative of the vehicle performance measure, and  (see paragraph 55)
received information representative of the environment”. (see FIG. 2 where the route characteristic data for a route segment is provided and then when the vehicle is on the route then the route segment characteristic data is predicted in Blocks 200-216);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosure to combine the disclosure of West and the teachings of DUFFORD since DUFFORD teaches that a route can be stored in a memory.  A number of links on the route can be described in the memory. A number of “route segment characteristic data points” can be also described in the links of the route. See FIG. 2, blocks 202-216. When a user plans a route, then these route segment characteristics can be used. See FIG. 3.  For example, a regenerative braking can be computed as an energy efficiency value. See paragraph 28.  These can be associated with the links. For example, the route described can include an energy efficiency value over a number of links. Thus a first set of road links can be all uphill. This can be energy intensive and more costly.  However a second set of 

West is silent but Dufford teaches “2.    The computing device-implemented method of claim 1, wherein the performance measure represents a speed of the vehicle”.  (See paragraph 55);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosure to combine the disclosure of West and the teachings of DUFFORD since DUFFORD teaches that a route can be 

Claims 3 to 7 are  rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2016/0152129 A1 to West that was filed in 2013 (hereinafter “West”) and in view of US. Patent No.: US9605606B2 to Dufford and in view of U.S. Patent No.: 8855844B2 to Schwindt that was filed in 2011 and Tamai. 

    PNG
    media_image3.png
    835
    534
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    809
    601
    media_image4.png
    Greyscale
West is silent but Schwindt teaches “3.    The computing device-implemented method of claim 1, wherein the information representative of the environment is camera (see block 26 in Fig. 1-2) images of a road segment in front of the vehicle”. (see FIG. 3 where a camera captures images and a target distance is determined to the vehicle ahead to determine a maximum regenerative braking in blocks 70-100); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosure to combine the disclosure of West and the teachings of Schwindt since Schwindt teaches that a sensor that is a camera sensor can detect information about a target ahead of the instant vehicle and then an information about a velocity or acceleration can be determined about the target object from the camera. See col. 6, line 5 to col. 8, line 17.  A vehicle to vehicle communication system can also be used to provide velocity, distance and acceleration information between the vehicles.  Then a maximum deceleration of the instant vehicle can be determined that can be reached using only the regenerative braking and without using the physical brakes. Then a regenerative braking operation can be achieved to an own vehicle standstill position based on the image information.  See claims 1-10. This can provide an optimal amount of charging of the battery using only the regenerative braking and not using 
West is silent but Schwindt teaches “4.    The computing device-implemented method of claim 3, comprising detecting an object of interest from the camera images. (see block 85 where the vehicle distance is determined to get a desired following gap distance and a maximum regeneration from the vehicle ahead)”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosure to combine the disclosure of West and the teachings of Schwindt since Schwindt teaches that a sensor that is a camera sensor can detect information about a target ahead of the instant vehicle and then an information about a velocity or acceleration can be determined about the target object from the camera. See col. 6, line 5 to col. 8, line 17.  A vehicle to vehicle communication system can also be used to provide velocity, distance and acceleration information between the vehicles.  Then a maximum deceleration of the instant vehicle can be determined that can be reached using only the regenerative braking and without using the physical brakes. Then a regenerative braking operation can be achieved to an own vehicle standstill position based on the image 

West is silent but Schwindt teaches “5.    The computing device-implemented method of claim 4, wherein the object of interest includes a vehicle, a stop light, a stop sign, or a barrier.  (see col. 4, lines 59 to 67)”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosure to combine the disclosure of West and the teachings of Schwindt since Schwindt teaches that a sensor that is a camera sensor can detect information about a target ahead of the instant vehicle and then an information about a velocity or acceleration can be determined about the target object from the camera. See col. 6, line 5 to col. 8, line 17.  A vehicle to vehicle communication system can also be used to provide velocity, distance and acceleration information between the vehicles.  Then a maximum deceleration of the instant vehicle can be determined that can be reached using only the regenerative braking and 

West is silent but Schwindt teaches “6.    The computing device-implemented method of claim 4, comprising determining an acceleration of the vehicle relative to the object of interest.  (see col. 3, line 55 to col. 4, line 3 where the vehicles can exchange information via a V2V communication to receive information about the state of the vehicles 10, speed, velocity and acceleration relative to each other)”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosure to combine the disclosure of West and the teachings of Schwindt since Schwindt teaches that a sensor that is a camera sensor can detect information about a target ahead of the instant vehicle and then an information about a velocity or acceleration can be determined about the target object from the camera. See col. 6, line 5 to 

 
West is silent but Schwindt teaches “7.    The computing device-implemented method of claim 1, wherein the information representative of the environment is visual information. (see col. 3, line 5 to col. 4, line 64 and col. 5, lines 1-3 where the camera sensor can capture images including a vehicle ahead or a traffic light to process the information and determine what point is an optimal braking point to brake using the regeneration energy via an image)”. 


Claims 8-9 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2016/0152129 A1 to West that was filed in 2013 (hereinafter “West”) and in view of US. Patent No.: US9605606B2 to Dufford and Tamai. 

West discloses “8.    A system comprising:
a computing device comprising:
a memory configured to store instructions; and
a processor to execute the instructions to perform operations comprising: receiving information representative of an environment forward of a travelling vehicle that includes an alternative fuel propulsion system; (See paragraph 86-87 and claims 109 where the vehicle has a first traction motor and a second traction motor and an engine in FIG. 3c; see paragraph 86 where the regeneration occurs when the vehicle is moving downhill)
West is silent but Dufford teaches “receiving information representative of a vehicle performance
measure; ”  (see paragraph 44-45)
West discloses “receiving information representative of a position of an accelerator pedal of the vehicle; and (see paragraph 

    PNG
    media_image1.png
    977
    974
    media_image1.png
    Greyscale

West is silent but Tamai teaches “.. the received information representative of the position of the accelerator pedal representing a travel percentage of the accelerator pedal; and” (see col. 7, lines 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosure to combine the disclosure of West and the teachings of TAMAI since TAMAI teaches that a regeneration braking can be provided by controlling the torque machine to brake the vehicle and then this reaeration is disabled when the speed of the vehicle is less than a first threshold and a second threshold when the braking is continuously engaged. This can provide a power saving that is a smoother operation for an improved comfort.    See claims 1-16 and the abstract of Tamai. 

West discloses “…determining a battery regeneration profile to send to an electric motor of the alternative fuel propulsion system of the vehicle from the received information representative of the position of the accelerator pedal, (see paragraph 86-87 where the braking request can be received from the brake or the acceleration pedal to select a mode of driving; see also claim 13 where a regeneration mode is  
    PNG
    media_image2.png
    938
    678
    media_image2.png
    Greyscale

 “…the received information representative of the vehicle performance measure (see paragraph 55), and received information representative of the environment.” (see FIG. 2 where the route characteristic data for a route segment is provided and then when the vehicle is on the route then the route segment characteristic data is predicted in Blocks 200-216)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosure to combine the disclosure of West and the teachings of DUFFORD since DUFFORD teaches that a route can be stored in a memory.  A number of links on the route can be described in the memory. A number of “route segment characteristic data points” can be also described in the links of the route. See FIG. 2, blocks 202-216. When a user plans a route, then these route segment characteristics can be used. See FIG. 3.  For example, a regenerative braking can be computed as an energy efficiency value. See paragraph 28.  These can be associated with the links. For example, the route described can include an energy efficiency value over a number of links. Thus a first set of road links can be all uphill. This can be energy intensive and more costly.  However a second set of road links to the destination can be all downhill where an amount of hybrid regeneration can be used.  This can provide increased charging and less 

West is silent but Dufford teaches “…9.    The system of claim 8, wherein the performance measure represents a speed of the vehicle”. (See paragraph 55);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosure to combine the disclosure of West and the teachings of DUFFORD since DUFFORD teaches that a route can be stored in a memory.  A number of links on the route can be described in the memory. A number of “route segment characteristic data points” can be 

Claims 10 to 14 are  rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2016/0152129 A1 to West that was filed in 2013 (hereinafter “West”) and in view of US. Patent No.: US9605606B2 to Dufford and in view of U.S. Patent No.: 8855844B2 to Schwindt that was filed in 2011 and in view of Tamai. 

    PNG
    media_image3.png
    835
    534
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    809
    601
    media_image4.png
    Greyscale

 “10.    The system of claim 8, wherein the information representative of the environment is camera images of a road segment in front of the vehicle. ” (see FIG. 3 where a camera captures images and a target distance is determined to the vehicle ahead to determine a maximum regenerative braking in blocks 70-100)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosure to combine the disclosure of West and the teachings of Schwindt since Schwindt teaches that a sensor that is a camera sensor can detect information about a target ahead of the instant vehicle and then an information about a velocity or acceleration can be determined about the target object from the camera. See col. 6, line 5 to col. 8, line 17.  A vehicle to vehicle communication system can also be used to provide velocity, distance and acceleration information between the vehicles.  Then a maximum deceleration of the instant vehicle can be determined that can be reached using only the regenerative braking and without using the physical brakes. Then a regenerative braking operation can be achieved to an own vehicle standstill position based on the image information.  See claims 1-10. This can provide an optimal amount of charging of the battery using only the regenerative braking and not using 

West is silent but Schwindt teaches “11.    The system of claim 10, comprising detecting an object of interest from the camera images. (see block 85 where the vehicle distance is determined to get a desired following gap distance and a maximum regeneration from the vehicle ahead)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosure to combine the disclosure of West and the teachings of Schwindt since Schwindt teaches that a sensor that is a camera sensor can detect information about a target ahead of the instant vehicle and then an information about a velocity or acceleration can be determined about the target object from the camera. See col. 6, line 5 to col. 8, line 17.  A vehicle to vehicle communication system can also be used to provide velocity, distance and acceleration information between the vehicles.  Then a maximum deceleration of the instant vehicle can be determined that can be reached using only the regenerative braking and without using the physical brakes. Then a regenerative braking operation 

West is silent but Schwindt teaches “12.    The system of claim 11, wherein the object of interest includes a vehicle, a stop light, a stop sign, or a barrier. (see col. 4, lines 59 to 67)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosure to combine the disclosure of West and the teachings of Schwindt since Schwindt teaches that a sensor that is a camera sensor can detect information about a target ahead of the instant vehicle and then an information about a velocity or acceleration can be determined about the target object from the camera. See col. 6, line 5 to col. 8, line 17.  A vehicle to vehicle communication system can also be used to provide velocity, distance and acceleration information between the vehicles.  Then a maximum deceleration of the instant vehicle can be determined that can be reached using only the regenerative braking and 

 
West is silent but Schwindt teaches “13.    The system of claim 12, comprising determining an acceleration of the vehicle relative to the object of interest. (see col. 3, line 55 to col. 4, line 3 where the vehicles can exchange information via a V2V communication to receive information about the state of the vehicles 10, speed, velocity and acceleration relative to each other)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosure to combine the disclosure of West and the teachings of Schwindt since Schwindt teaches that a sensor that is a camera sensor can detect information about a target ahead of the instant 

West is silent but Schwindt teaches “14.    The system of claim 8, wherein the information representative of the environment is visual information. (see col. 3, line 5 to col. 4, line 64 and col. 5, lines 1-3 where the camera sensor can capture images including a vehicle ahead or a traffic light to process the information and determine what point is an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosure to combine the disclosure of West and the teachings of Schwindt since Schwindt teaches that a sensor that is a camera sensor can detect information about a target ahead of the instant vehicle and then an information about a velocity or acceleration can be determined about the target object from the camera. See col. 6, line 5 to col. 8, line 17.  A vehicle to vehicle communication system can also be used to provide velocity, distance and acceleration information between the vehicles.  Then a maximum deceleration of the instant vehicle can be determined that can be reached using only the regenerative braking and without using the physical brakes. Then a regenerative braking operation can be achieved to an own vehicle standstill position based on the image information.  See claims 1-10. This can provide an optimal amount of charging of the battery using only the regenerative braking and not using the mechanical brakes for increased efficiency and energy capture.  See Col. 5, lines 1-31 of Schwindt.

Claims 15-16 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2016/0152129 A1 to West that was filed in 2013 (hereinafter “West”) and in view of US. Patent No.: US9605606B2 to Dufford and in view of Tamai. 

West discloses “15.    One or more computer readable media storing instructions that are executable by a processing device, and upon such execution cause the processing device to perform operations comprising:
receiving information representative of an environment forward of a travelling vehicle that includes an alternative fuel propulsion system; (See paragraph 86-87 and claims 109 where the vehicle has a first traction motor and a second traction motor and an engine in FIG. 3c; see paragraph 86 where the regeneration occurs when the vehicle is moving downhill)
West is silent but Dufford teaches “receiving information representative of a vehicle performance measure;” (see paragraph 44-45)


West discloses “receiving information representative of a position of an accelerator pedal of the vehicle; and” (see paragraph 86-87 where the braking request can be received from the brake or the acceleration pedal to select a mode of driving) 
    PNG
    media_image2.png
    938
    678
    media_image2.png
    Greyscale

    PNG
    media_image1.png
    977
    974
    media_image1.png
    Greyscale

West is silent but Tamai teaches “.. the received information representative of the position of the accelerator pedal representing a travel percentage of the accelerator pedal; and” (see col. 7, lines 54 to 67 and col. 8, lines 12-60; The engagement levels of the brake pedal 112 and the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosure to combine the disclosure of West and the teachings of TAMAI since TAMAI teaches that a regeneration braking can be provided by controlling the torque machine to brake the vehicle and then this reaeration is disabled when the speed of the vehicle is less than a first threshold and a second threshold when the braking is continuously engaged. This can provide a power saving that is a smoother operation for an improved comfort.    See claims 1-16 and the abstract of Tamai. 

West discloses “…determining a battery regeneration profile to send to an electric motor of the alternative fuel propulsion system of the vehicle from the received information representative of the position of the accelerator pedal, see paragraph 86-87 where the braking request can be received from the brake or the acceleration pedal to select a mode of driving; see also claim 13 where a regeneration mode is selected and the first traction motor charges the energy storage system) 
 “the received information representative of the vehicle performance measure, (see paragraph 55)
received information representative of the environment”. (see FIG. 2 where the route characteristic data for a route segment is provided and then when the vehicle is on the route then the route segment characteristic data is predicted in Blocks 200-216) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosure to combine the disclosure of West and the teachings of DUFFORD since DUFFORD teaches that a route can be stored in a memory.  A number of links on the route can be described in the memory. A number of “route segment characteristic data points” can be also described in the links of the route. See FIG. 2, blocks 202-216. When a user plans a route, then these route segment characteristics can be used. See FIG. 3.  For example, a regenerative braking can be computed as an energy efficiency value. See paragraph 28.  These can be associated with the links. For example, the route described can include an energy efficiency value over a number of links. Thus a first set of road links can be all uphill. This can be energy intensive and more costly.  However a second set of road links to the destination can be all downhill where an amount of hybrid 

West is silent but Dufford teaches “16.    The one or more computer readable media of claim 15, wherein the performance measure represents a speed of the vehicle”. (see paragraph 55); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosure to combine the disclosure of West and the teachings of DUFFORD since DUFFORD teaches that a route can be stored in a memory.  A number of links on the route can be described in the 

Claims 17-21 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2016/0152129 A1 to West that was filed in 2013 (hereinafter “West”) and in view of US. Patent No.: US9605606B2 to Dufford and in view of U.S. Patent No.: 8855844B2 to Schwindt that was filed in 2011 and in view of Tamai. 

    PNG
    media_image3.png
    835
    534
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    809
    601
    media_image4.png
    Greyscale

 “17.    The one or more computer readable media of claim 15, wherein the information representative of the environment is camera (see block 26 in Fig. 1-2) images of a road segment in front of the vehicle. ”. (see FIG. 3 where a camera captures images and a target distance is determined to the vehicle ahead to determine a maximum regenerative braking in blocks 70-100)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosure to combine the disclosure of West and the teachings of Schwindt since Schwindt teaches that a sensor that is a camera sensor can detect information about a target ahead of the instant vehicle and then an information about a velocity or acceleration can be determined about the target object from the camera. See col. 6, line 5 to col. 8, line 17.  A vehicle to vehicle communication system can also be used to provide velocity, distance and acceleration information between the vehicles.  Then a maximum deceleration of the instant vehicle can be determined that can be reached using only the regenerative braking and without using the physical brakes. Then a regenerative braking operation can be achieved to an own vehicle standstill position based on the image information.  See claims 1-10. This can provide an optimal amount of charging of the battery using only the regenerative braking and not using 

West is silent but Schwindt teaches “18.    The one or more computer readable media of claim 17, comprising detecting an object of interest from the camera images. (see col. 3, line 5 to col. 4, line 64 and col. 5, lines 1-3 where the camera sensor can capture images including a vehicle ahead or a traffic light to process the information and determine what point is an optimal braking point to brake using the regeneration energy via an image); (see block 85 where the vehicle distance is determined to get a desired following gap distance and a maximum regeneration from the vehicle ahead)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosure to combine the disclosure of West and the teachings of Schwindt since Schwindt teaches that a sensor that is a camera sensor can detect information about a target ahead of the instant vehicle and then an information about a velocity or acceleration can be determined about the target object from the camera. See col. 6, line 5 to col. 8, line 17.  A vehicle to vehicle communication system can also be 

 
 West is silent but Schwindt teaches “19.    The    one    or    more    computer    readable media of claim    18,    wherein the object of
 interest includes a vehicle, a stop light, a stop sign, or a barrier.  (see col. 4, lines 59 to 67)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosure to combine the disclosure of West and 

   West is silent but Schwindt teaches “20.    The    one or more    computer    readable media of claim    18,    comprising determining
  an acceleration of the vehicle relative to the object of interest. (see col. 3, line 55 to col. 4, line 3 where the vehicles can exchange information via a V2V communication to receive information about the state of the vehicles 10, speed, velocity and acceleration relative to each other)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosure to combine the disclosure of West and the teachings of Schwindt since Schwindt teaches that a sensor that is a camera sensor can detect information about a target ahead of the instant vehicle and then an information about a velocity or acceleration can be determined about the target object from the camera. See col. 6, line 5 to col. 8, line 17.  A vehicle to vehicle communication system can also be used to provide velocity, distance and acceleration information between the vehicles.  Then a maximum deceleration of the instant vehicle can be determined that can be reached using only the regenerative braking and without using the physical brakes. Then a regenerative braking operation can be achieved to an own vehicle standstill position based on the image information.  See claims 1-10. This can provide an optimal amount of charging of the battery using only the regenerative braking and not using the mechanical brakes for increased efficiency and energy capture.  See Col. 5, lines 1-31 of Schwindt.

  West is silent but Schwindt teaches “ 21.    The    one or more    computer    readable media of claim    15,    wherein the information
   representative of the environment is visual information. (see col. 3, line 5 to col. 4, line 64 and col. 5, lines 1-3 where the camera sensor can capture images including a vehicle ahead or a traffic light to process the information and determine what point is an optimal braking point to brake using the regeneration energy via an image)”.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosure to combine the disclosure of West and the teachings of Schwindt since Schwindt teaches that a sensor that is a camera sensor can detect information about a target ahead of the instant vehicle and then an information about a velocity or acceleration can be determined about the target object from the camera. See col. 6, line 5 to col. 8, line 17.  A vehicle to vehicle communication system can also be used to provide velocity, distance and acceleration information between the 
Claims 22-25 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2016/0152129 A1 to West that was filed in 2013 (hereinafter “West”) and in view of US. Patent No.: US9605606B2 to Dufford and in view of U.S. Patent No.: 8,155,814 B2 to Tamai et al. that was filed in 2007. 

    PNG
    media_image5.png
    765
    879
    media_image5.png
    Greyscale
The primary reference is silent but Tamai teaches “…22. (New) The computing device-implemented method of claim 1, wherein the received information representative of the position of the accelerator pedal of the vehicle is provided by one or more voltages from a pedal position sensor associated with the accelerator pedal.  (see FIG. 2, aP 113, and  see col. 7, lines 54 to 67 and col. 8, lines 12-60; The engagement levels of the brake pedal 112 and the accelerator pedal 113 correspond to levels of relative engagement from Zero to one hundred percent… )”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosure to combine the disclosure of West and the teachings of TAMAI since TAMAI teaches that a regeneration braking can be provided by controlling the torque machine to brake the vehicle and then this reaeration is disabled when the speed of the vehicle is less than a first threshold and a second threshold when the braking is continuously engaged. This can provide a power saving that is a smoother operation for an improved comfort.    See claims 1-16 and the abstract of Tamai. 

The primary reference is silent but Tamai teaches “…23. (New) The computing device-implemented method of claim 22, comprising:  modifying the one or more voltage signals of the pedal position sensor; and
sending the modified one or more voltage signals to a controller of the vehicle to cause the vehicle to adjust torque provided by an internal combustion engine of the vehicle. (See FIG. 2, aP 113, and see col. 7, lines 54 to 67 and col. 8, lines 12-60; The engagement levels of the brake pedal 112 and the accelerator pedal 113 correspond to levels of relative engagement from Zero to one hundred percent…and where zero torque is provided in FIG. 3 )”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosure to combine the disclosure of West and the teachings of TAMAI since TAMAI teaches that a regeneration braking can be provided by controlling the torque machine to brake the vehicle and then this reaeration is disabled when the speed of the vehicle is less than a first threshold and a second threshold when the braking is continuously engaged. This can provide a power saving that is a smoother operation for an improved comfort.    See claims 1-16 and the abstract of Tamai. 
The primary reference is silent but Tamai teaches “…24. (New) The system of claim 8, wherein the received information representative of the position of the accelerator pedal of the vehicle is provided by one or more voltages from a pedal position sensor associated with the accelerator pedal. (See FIG. 2, aP 113, and see col. 7, lines 54 to 67 and col. 8, lines 12-60; The engagement levels of the brake pedal 112 and the accelerator pedal 113 correspond to levels of relative engagement from Zero to one hundred percent…and where zero torque is provided in FIG. 3 )”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosure to combine the disclosure of West and the teachings of TAMAI since TAMAI teaches that a regeneration braking can be provided by controlling the torque machine to brake the vehicle and then this reaeration is disabled when the speed of the vehicle is less than a first threshold and a second threshold when the braking is continuously engaged. This can provide a power saving that is a smoother operation for an improved comfort.    See claims 1-16 and the abstract of Tamai. 

The primary reference is silent but Tamai teaches “…25. (New) The system of claim 24, comprising:
modifying the one or more voltage signals of the pedal position sensor; and
sending the modified one or more voltage signals to a controller of the vehicle to cause the vehicle to adjust torque provided by an internal combustion engine of the vehicle. (See FIG. 2, aP 113, and see col. 7, lines 54 to 67 and col. 8, lines 12-60; The engagement levels of the brake pedal 112 and the accelerator pedal 113 correspond to levels of relative engagement from Zero to one hundred percent…and where zero torque is provided in FIG. 3 )”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosure to combine the disclosure of West and the teachings of TAMAI since TAMAI teaches that a regeneration braking can be provided by controlling the torque machine to brake the vehicle and then this reaeration is disabled when the speed of the vehicle is less than a first threshold and a second threshold when the braking is continuously engaged. This can provide a power saving that is a smoother operation for an improved comfort.    See claims 1-16 and the abstract of Tamai. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668